Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 6-8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation " the material forming the inner surface of the lid " in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the first material recited in claim 1, or a different material. For purposes of examination, this limitation will be interpreted as “a material forming the inner surface of the lid.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2011/0147391 to Corder et al. (hereinafter, “Corder”) in view of U.S. Pub. 2014/0353317 to Ranade et al. (hereinafter, “Ranade”) and WO 03/083386 to Hale (hereinafter, “Hale”).
Regarding claim 1, Corder discloses a container (container 700, Fig. 5) for thermostable storage and/or shipment of products (Abstract), intended to contain an internal volume of at most 5000 litres (container 700 is capable of containing a volume of 5000 L or less), and comprising a module (Figs. 1A, 7) comprising: 5a first wall (annotated Fig. 5, below), a second wall opposite the first wall (annotated Fig. 5), a third wall joining the first and second walls (annotated Fig. 5), a fourth wall joining the first and second walls (annotated Fig. 5), a fifth wall joining the first and second walls, and the third and fourth 10walls (container bottom, see Fig. 1A), and an opening (opening defined opposite container bottom, see Fig. 1A); the container further comprising a lid (top 120a, Fig. 1A) for closing the opening (see Fig. 1A); wherein: the module comprises a first material (annotated Fig. 5) and a plurality of panels (annotated Fig. 5) comprising 15at least a first, a second, a third, a fourth, and a fifth panels (first, second, third, and fourth panels shown in annotated Fig. 5, fifth panel shown in Fig. 1A); the first, second, third, fourth, and fifth panels (annotated Fig. 5) are at least partially covered with the first material (see annotated Fig. 5); the first wall comprises at least a part of the first panel (annotated Fig. 5), the second wall comprises at least a part of the second panel (annotated Fig. 5), the third wall comprises at least a part of 20the third panel (annotated Fig. 5), the fourth wall comprises at least a part of the fourth panel (annotated Fig. 5), and the fifth wall comprises at least a part of the fifth panel (Fig. 1A); the first, second, third, fourth, and fifth panels (annotated Fig. 5; Fig. 1A) are secured together by the first material (annotated Fig. 5) such that the first material and the first, second, third, fourth, and fifth panels (annotated Fig. 5, Fig. 1A) form part of a monobloc element (the first material and panels form a single unitary structure, see Figs. 1A, 5).

    PNG
    media_image1.png
    635
    830
    media_image1.png
    Greyscale

Corder Annotated Figure 5
Corder does not expressly disclose the first material is polyurethane and has a thermal conductivity of less than 0.05 W m-1K-1, the first, second, third, fourth, and fifth panels have a thermal conductivity of less than 0.005 W m-1K-1.
Ranade teaches that polyurethane is a common material used in thermally insulated shipping containers (see paras. [0007]-[0008]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Corder to make the first material polyurethane as taught by Ranade because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Hale teaches a container for thermostable storage having a plurality of walls and a plurality of panels (see Fig. 1). Hale teaches that the container may be formed from different insulating materials (p. 5, ll. 10-18). Hale teaches using an insulated material for an insulated container having a conductivity between 0.5 and 50 mW m-1K-1 (0.0005 - 0.05 W m-1K-1 ) (p. 2, ll. 11-15). Hale teaches that the purpose of the insulated material is to maintain products within the container at a refrigerated temperature (see p. 1, ll. 30-34; p. 2, ll. 1-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Corder to select a first material with a thermal conductivity less than 0.05 W m-1K-1 and select a material of the panels with a thermal conductivity less than 0.005 W m-1K-1 as taught by Hale for the purpose of maintaining products within the container at a stable temperature, as recognized by Hale (see p. 1, ll. 30-34; p. 2, ll. 1-7), and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Regarding claim 2, Corder further discloses the first wall is rectangular and has 30a width of at least 500 mm (see Table Three) and a depth of at least 500 mm (see Tables Two and Three). To the extent it can be argued that the embodiment of Figure 5 does not correspond to the dimensions of Tables Two and Three, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Corder to have the first wall with a width and depth of at least 500 mm because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144(IV); Gardner v.TEC Syst., Inc.,  220 USPQ 777 (Fed. Cir. 1984), cert. denied,  225 USPQ 232 (1984).
Regarding claim 4, Corder further discloses the first, second, third, fourth, and 5fifth panels (Fig. 1A; Annotated Fig. 5) are planar (Fig. 1A).
Regarding claim 5, Corder further discloses each of the first to fourth panels (annotated Fig. 5) has a first end and a second end (each panel has two ends, see Fig. 5), each of the first ends being in contact with the second end of another of the first to fourth panels (each end of a panel is in contact with an end of an adjacent panel, see Fig. 5) such that an overlap exists between the first 10end of each of the first to fourth panels and the second end of another of the first to fourth panels (each end of a panel overlaps an end of another panel, see Fig. 5).
Regarding claim 6, Corder further discloses the first, second, third, fourth and fifth walls (annotated Fig. 5; Fig. 1A), and preferably the lid, have an inner surface covered, at least partially, by a 15second material (annotated Fig. 5).
Regarding claim 7, Corder further discloses the first, second, third, fourth and fifth walls (annotated Fig. 5; Fig. 1A), and preferably the lid, have an outer surface covered, at least partially, with a third material (annotated Fig. 5).
Regarding claim 8, Corder further discloses the first, second, third, fourth and fifth walls (annotated Fig. 5; Fig. 1A), and preferably the lid, have an outer and/or inner surface protected at least partially and preferably completely by a reinforcement (annotated Fig. 5) made of a fourth material (para. [0090]).
Regarding claim 9, Corder does not expressly disclose a fifth material, at least as compressible as the material forming the inner surface of the lid, at the interface between the module and the lid.
Ranade teaches a thermally insulated container having a plurality of walls, a plurality of panels, and a lid. Ranade teaches a fifth material (sealant, para. [0063]) along the top rim of the container and using the lid to seal off the panels (para. [0063], see Fig. 5). Ranade teaches that the panels are wedged against one another to reduce edge leaks (para. [0063]). Ranade further teaches that this arrangement protects the panels from damage (para. [0063]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Corder as modified above to have a fifth material at an interface between the module and the lid as taught by Ranade, for the purpose of reducing leaks and protecting the panels from damage, as recognized by Ranade (para. [0063]).
Regarding claim 10, Corder discloses a temperature maintenance system (container assembly 700) comprising a container according to claim 301 (see rejection of claim 1, above), and temperature control elements (sleeves 110, Fig. 5) comprising a phase change material (phase change material 115, Fig. 5).
Regarding claim 11, Corder further discloses a storage system (container assembly 700) for holding the temperature control elements in place (walls of container hold sleeves 110 in place, see Fig. 5).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corder in view of Ranade and Hale and in further view of Thermophysical Properties of Polyurethane Foams and Their Melts, NPL by Pau et al. (hereinafter, “Pau”).
Regarding claim 3, Corder in view of Ranade and Hale does not expressly disclose the first material has a density between 30 and 100 kg/m3.
Pau teaches material characteristics of several polyurethane materials, including thermal conductivity and density. Pau teaches polyurethane materials can have a thermal conductivity less than 0.05 W m-1K-1 and a density between 30 and 100 kg/m3 (see Tables I and II).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Corder/Ranade/Hale to select the first material to have a density between 30 and 100 kg/m3 because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Corder in view of Ranade and Hale and in further view of U.S. Pub. 2018/0202700 to Ansted et al. (hereinafter, “Ansted”).
Regarding claim 12, Corder in view of Ranade and Hale does not expressly disclose the storage system comprises 5between one and six shelves provided to receive the temperature control elements.
Ansted teaches a thermally insulated shipping container having walls, panels, and temperature control elements (Abstract, Fig. 1). The temperature control elements include boxes including a phase change material (phase change material modules 130, para. [0018]). The storage system has between one and six shelves provided to receive the temperature control elements (phase change material modules 130 are received in receptacles 320, which may be depressions indentations, or recesses, para. [0030]). Ansted teaches that the shelves are located, at least partially, along the inner surfaces of the first, second, third, and/or fourth walls (Figs. 4A-4D). Ansted teaches that the shelves have an access leading to the opening of the module (Fig. 3B, Figs. 5A-5B; para. [0030]). Ansted teaches that this arrangement allows a user to place the temperature control elements that have been heated or cooled to the desired temperature into a desired shelf (para. [0030]). Ansted further teaches that this arrangement allows the temperature control elements to act as a heat sink that absorbs or releases heat that flows to or from the environment to reduce the impact of the environmental temperature on the goods within the container (paras. [0014]-[0015]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Corder/Ranade/Hale to have between one and six shelves provided to receive boxes in which the temperature control elements are aligned, the shelves located, at least 15partially, along the inner surfaces of the first, second, third, and/or fourth walls, and having an access leading to the opening of the module as taught by Ansted for the purpose of permitting a user to place the temperature control elements as desired and reduce the impact of the environmental temperature on goods in the container, as recognized by Ansted (paras. [0014]-[0015], [0030]).
Regarding claim 13, Corder in view of Ranade and Hale does not expressly disclose the storage system comprises boxes in which the temperature control elements are aligned or stacked.
Ansted teaches a thermally insulated shipping container having walls, panels, and temperature control elements (Abstract, Fig. 1). The temperature control elements include boxes including a phase change material aligned within the boxes (phase change material modules 130, para. [0018]). The storage system has a plurality shelves provided to receive the temperature control elements (phase change material modules 130 are received in receptacles 320, which may be depressions indentations, or recesses, para. [0030]). Ansted teaches that this arrangement allows a user to place the temperature control elements that have been heated or cooled to the desired temperature into a desired shelf (para. [0030]). Ansted further teaches that this arrangement allows the temperature control elements to act as a heat sink that absorbs or releases heat that flows to or from the environment to reduce the impact of the environmental temperature on the goods within the container (paras. [0014]-[0015]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the container of Corder/Ranade/Hale to have boxes in which the temperature control elements are aligned or stacked as taught by Ansted for the purpose of permitting a user to place the temperature control elements as desired and reduce the impact of the environmental temperature on goods in the container, as recognized by Ansted (paras. [0014]-[0015], [0030]).
Regarding claim 14, Corder/Ranade/Hale as modified by Ansted already includes the storage system comprises boxes (Ansted, phase change material modules 130) in which the temperature control elements are aligned or stacked (Ansted, see e.g., paras. [0018], [0030]), the shelves being provided to receive the boxes (Ansted, para. [0030]).
Regarding claims 15 and 16 (similar limitations, different dependency), Corder/Ranade/Hale as modified by Ansted already includes the shelves (Ansted, receptacles 320) are located, at least 15partially, along the inner surfaces of the first, second, third, and/or fourth walls (Ansted Fig. 4A-4D), and have an access leading to the opening of the module (Ansted, Figs. 5A-5B).
Regarding claim 17, Corder as modified by Ranade and Hale discloses an arrangement comprising a container according claim 1 (see rejection of claim 1, above).
Corder/Ranade/Hale do not expressly disclose a thermometer located in the container and a memory provided for storing data from temperature measurements made by the thermometer. 
Ansted teaches a thermally insulated shipping container having walls, panels, and temperature control elements (Abstract, Fig. 1). Ansted teaches that the temperature control elements include phase change materials (para. [0018]). Ansted teaches that a thermometer is located within the container (temperature sensors, para. [0048]), and memory is provided for storing data from the temperature measurements made by the thermometer (temperature data tracker 140, para. [0048]). Ansted teaches that the thermometer and memory enables a receiver of a shipment to determine the temperature profile to which the goods were exposed during shipment, which may indicate a quality change of the goods (para. [0016]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the arrangement of Corder/Ranade/Hale to have a thermometer in the container and memory provided for storing data from temperature measurements made by the thermometer as taught by Ansted for the purpose of enabling a receiver of the shipment to determine what temperature the goods were exposed to during shipment and the quality of the goods, as recognized by Ansted (see para. [0016]).
Regarding claim 18, Corder as modified by Ranade and Hale discloses an arrangement comprising a temperature maintenance system according to claim 10 (see rejection of claim 10, above). 
Corder/Ranade/Hale do not expressly disclose a thermometer located in the container and a memory provided for storing data from temperature measurements made by the thermometer. 
Ansted teaches a thermally insulated shipping container having walls, panels, and temperature control elements (Abstract, Fig. 1). Ansted teaches that the temperature control elements include phase change materials (para. [0018]). Ansted teaches that a thermometer is located within the container (temperature sensors, para. [0048]), and memory is provided for storing data from the temperature measurements made by the thermometer (temperature data tracker 140, para. [0048]). Ansted teaches that the thermometer and memory enables a receiver of a shipment to determine the temperature profile to which the goods were exposed during shipment, which may indicate a quality change of the goods (para. [0016]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the arrangement of Corder/Ranade/Hale to have a thermometer in the container and memory provided for storing data from temperature measurements made by the thermometer as taught by Ansted for the purpose of enabling a receiver of the shipment to determine what temperature the goods were exposed to during shipment and the quality of the goods, as recognized by Ansted (see para. [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2021/0331834 to Longley et al. discloses a pallet cover including a plurality of walls and panels and a phase change material for thermostable shipment of products (see Fig. 1C).
U.S. Pub. 2020/0002075 to Lee et al. discloses a shipping container having a plurality of walls and panels and temperature control members (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731